LAYERED BODY AND METHOD FOR MANUFACTURING ELECTRONIC COMPONENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 1-7 as being drawn to a non-elected invention.
In claim 13, line 3, replace “a curing reaction” with –curing–.
In claim 16, line 3, replace “a curing reaction” with –curing–.
Authorization for this examiner’s amendment was given in an interview with Wyatt J. Istvan-Mitchell on January 8, 2021.

Election/Restriction
Applicant’s election of Group II, claims 8-17, in the reply filed on August 23, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-7 directed to a product, non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hembree (US 2004/0126931) teaches a method of manufacturing a chip-on-board electronic device, in which a gel elastomer layer 50 such as a silicone gel is temporarily applied to an active surface 14 of a semiconductor die, to protect the active surface 14 from accidental coverage by a subsequently applied “glob top” encapsulant material 38, before separating the gel elastomer layer 50 from the active surface 14 (Abstract; Fig. 3A-D; [0035-0036, 0039-0041]).  Hodges (US 5,976,955) teaches that it is known in the art to use an adhesive silicone gel 7 to temporarily secure one or more electronic components 4 within a shipping container, then to separate the electronic component(s) 4 from the silicone gel 7 for attachment to a circuit board (Abstract; Fig. 1; col. 1, LL. 17-63).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for manufacturing an electronic component as claimed, and particularly comprising the combination of laminating an electronic component, a reaction-curable silicone gel, and a sheet-like member having an adhesive layer; curing the silicone gel; and separating the sheet-like .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745